Title: [October 1774]
From: Washington, George
To: 




Octr. 1st. At the Congress till 3 Ocl. Din’d with Mr. Hamilton at Bush Hill.

   



   
   James Hamilton (c.1710–1783) of Bush Hill, north of Philadelphia, was the son of Andrew Hamilton (d. 1741) and Anne Brown Preeson Hamilton. He had held various public positions including those of mayor of Philadelphia, member of the provincial council, lieutenant governor of Pennsylvania, and acting governor of the colony in 1771 and 1773. Hamilton was arrested as a Tory during the Revolution.



 


2. Went to Christ Church & dined at the New Tavern.


   
   Christ Church, the oldest Anglican church in Philadelphia, was located on the corner of Second and Market streets. On this day, one of the assistant rectors, Rev. Thomas Coombe, preached upon “Judge not according to the Appearance, but judge righteous Judgment” (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:146).



 


3. At Congress till 3 Oclock. Dined at Mr. Reed’s.


   
   Joseph Reed (1741–1785), a lawyer in Philadelphia, had been educated at the Middle Temple. In 1773–75 he carried on an extensive correspondence with the British secretary of state for colonial affairs, Lord Dartmouth, attempting to acquaint him with conditions and attitudes in the colonies and to warn him against instituting oppressive measures in dealing with America. In Nov. 1774 Reed was appointed to the committee of correspondence in Philadelphia, and in 1775 he became president of the provincial congress and a lieutenant colonel in the Pennsylvania militia. In June of that year GW appointed him his first military secretary. Reed became adjutant general of the Continental Army in 1776, a delegate to the Continental Congress 1777–78, and president of Pennsylvania 1778–81.



 


4. At Congress till 3 Oclock. Dined at young Doctr. Shippens.
 


5. At Congress as above, Dined at Doctr. Bonds.


   
   Dr. Thomas Bond (1712–1784), physician and surgeon, was a native of Maryland who began practicing medicine in Philadelphia around 1734. He was influential in the establishment of the Pennsylvania Hospital and was a member of the staff until his death.



 


6. At Congress. Din’d at Mr. Saml. Meridith’s.
 


7. At Congress. Dined at Mr. Thos. Smiths.


   
   Thomas Smith (1745–1809) was deputy surveyor of the frontier area around Bedford, Pa., in 1769. After the formation of Bedford County in 1771, he held the offices of prothonotary, recorder of deeds, and clerk of the sessions and orphans courts. Smith later became colonel of the 2d Battalion of Bedford County Associators and a member of the Pennsylvania legislature 1776–80. He served in the Continental Congress 1780–82 and in 1794 was appointed to the Pennsylvania Supreme Court.



 


8. At Congress. Dined with Mr. John Cadwallader.
 



9. Went to the Presbeterian Meeting in the forenoon and Romish Church in the Afternoon. Dind at Bevans’s.


   
   presbeterian meeting: Which Presbyterian church GW attended is unknown, although prevailing opinion favors the Presbyterian meetinghouse at Third and Arch streets. However, GW may have been with John Adams, who on this day attended the Presbyterian meetinghouse on Market Street between Second and Third streets and heard Dr. Francis Alison or Allison (1705–1779) deliver a sermon on the Lord’s Supper (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:149).



   
   The Catholic church which GW attended was St. Mary’s, built in 1763 and located at Fourth and Spruce streets.



 


10. At Congress. Din’d at Doctr. Morgan’s.


   
   John Morgan (1735–1789), a graduate of Edinburgh, had also studied medicine and anatomy in England, France, and Italy. In 1765, shortly after his return to Philadelphia, Morgan was responsible for founding at the College of Philadelphia the first medical school in the American colonies. At the outbreak of the Revolution he aligned himself with the Patriots, and in Oct. 1775 he was appointed director general of hospitals and physician-in-chief of the Continental Army. Feuds and jealousies caused Morgan’s removal from office in 1777.



 


11. Din’d at my Lodgings & Spent the Evening at Bevan’s.
 


12. At Congress all the forenoon. Dined at Mr. Josh. Whartons & went to the Govrs. Club.


   
   josh. whartons: This man is more likely to be Joseph Wharton, Jr. (1734–1816), a merchant of Philadelphia, than his father, Joseph Wharton (1707–1776), who was living in retirement outside Philadelphia at his country place, Walnut Grove.



   
   govrs. club: An earlier visitor to Philadelphia described the Governor’s Club as “a Select Number of Gentlemen that meet every Night at a certain Tavern, where they pass away a few Hours in the Pleasures of Conversation and a Cheerful Glass’ (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 1:235). The club at this time probably met at Peggy Mullen’s Beefsteak House on Water Street at the corner of Tun Alley (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., 122).



 


13. Dined at my lodgings—after being at Congress till 4 Oclk.


   
   This long day in Congress was caused by an extended debate “about the Parliamentary Power of regulating Trade. 5 Colonies were for allowing it, 5. against it, and two divided among themselves, i.e., Mass. and Rhode Island” (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:151).



 


14. Dined at Mr. Thos. Barclay’s and Spent the Evening at Smiths.


   
   Thomas Barclay (1728–1793) was a partner in the Philadelphia mercantile house of Carson, Barclay & Mitchell and was a member of the Philadelphia

committee of correspondence. He was appointed to the state navy board in 1777 and in 1780 subscribed £5,000 for supplies for the Continental Army. Barclay was appointed consul in France in 1781. smiths: the City Tavern, run by Daniel Smith. GW’s cash memoranda book for this date lists “club at Smiths—.6.3” (CSmH). GW clubbed frequently at Smith’s as well as at other taverns during his stay in Philadelphia.



   
 


15. Dined at Bevans’s. Spent the Evening at home.


   
   On this day GW gave £1 14s. to his old Indian acquaintance Guyasuta, who was on a mission from the tribes in the Illinois and Ohio country to Guy Johnson, superintendent of Indian affairs for the Northern Department (GW’s Cash Memoranda, 25 Mar.—25 Oct. 1774, CSmH; WHARTON LETTER BOOKS“Selections from the Letter-Books of Thomas Wharton, of Philadelphia, 1773–1783.” Pennsylvania Magazine of History and Biography 33 (1909): 319–39, 432–53; 34 (1910): 41–61., 450).



 


16. Went to Christ Church in the forenoon. After which rid to, & dind in the Provence Island. Suppd at Byrns’s.
 


17. After Congress dind on board Captn. Hamilton. Spent the Evening at Mr. Miflins.

   
   
   Although Hamilton has been identified elsewhere as Capt. W. Hamilton of the ship Union (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:168n), that vessel had cleared the port of Philadelphia before 3 Oct. (Pa. Packet, 3 Oct. 1774).



 


18. Dined at Doctr. Rush’s and Spent the Evening at the New Tavern.


   
   Benjamin Rush (1745–1813), the best-known American physician and medical writer of his day, was a professor of chemistry at the College of Philadelphia

and a member of the American Philosophical Society. Rush was elected to the Continental Congress in 1776. In April 1777 he became surgeon general of the hospital for the Middle Department and, in July, physician general for the same department.



 


19. Dined at Mr. Willings & Spent the Evening at my own lodgings.
 


20. Dind at the New Tavern with the Pensa. Assembly. Went to the Ball afterwards.


   
   dind at the new tavern: “On Thursday last an elegant entertainment was given at the City Tavern, by the Assembly of this province, to the Gentlemen of the Congress” (Pa. Packet, 24 Oct. 1774). GW’s cash memoranda book shows a payment of 7s. for the ball ticket and a 1s. offering to Christ Church (CSmH).



 


21. Dined at my lodging & Spent the Evening there also.
 


22. Dined at Mr. Griffins & drank Tea with Mrs. Roberdeau.


   
   Mary Bostwick Roberdeau (d. 1777), daughter of Rev. David Bostwick of New York, was the wife of Daniel Roberdeau, a Philadelphia merchant and Patriot.



 


23. Dined at my lodgings and spent the Evening there.
 


24. Dined with Mr. Mease & Spent the Evening at the New Tavern.
 


25. Dined at my lodgings.
 


26. Dined at Bevans’s, and Spent the Evening at the New Tavern.


   
   After approving an address to be printed for distribution among the inhabitants of Quebec, the First Continental Congress adjourned (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 1:113–14). GW and Richard Henry Lee were the only members of the Virginia delegation still remaining in Philadelphia at the time of the adjournment. The other Virginia delegates had left on 23 Oct. for Virginia, where the House of Burgesses was due to meet on the first Thursday in November.



 


27. Set out on my return home. Dined at Chester and lodged at Newcastle.
 


28. Breakfasted at the Buck Tavern. Dined at Downs’s & lodged at New town upon Chester.
 



29. Breakfasted at Rockhall & reachd Annapolis in the Afternoon.
 


30. Breakfasted at Mr. Calverts & reachd home abt. 3 Oclock.
 


31. At home all day.
